I concur with the result on the ground that the evidence compels us to come to the conclusion that the decedent, Charles Evans, never signed the receipt. That, of course, makes any consideration of the complicated Section 104-49-2, *Page 293 
U.C.A. 1943, unnecessary. Since the majority of the court think it advisable to consider the interesting question as to whether certain witnesses, permitted to testify in this case, were, under that so-called "dead man's statute," disqualified as contended by appellant, I shall take the occasion to say that in the main I agree with the analysis and interpretation of the section as contained in the court's opinion. In an article contributed by me to the June 1941 number of Volume 13 of the Rocky Mountain Law Review, and later republished in the Utah Bar Bulletin, Vol. XI, Nos. 7 and 8, July-August, 1941, from which article counsel on both sides copiously quoted, substantially the same method of analysing and clarifying this difficult piece of statutory law as is pursued in the main opinion was set forth. However, the question raised in this case under Section 104-49-2, U.C.A. 1943, was not considered in the article here cited.
I think it well for the future to make certain observations regarding some statements in the main opinion. I am not prepared to say that
"the confusion vanishes when a careful analysis is made of the intent and purpose of the statute."
At one time during my practice of the law, I took time to examine well over a thousand cases dealing with these so-called "dead man's statutes" from the various states. Many of the differences in construction are resolvable because of differences in wording giving rise to distinct differences in meaning and scope. But when such bases for the differences are all accounted for there still remains confusion due largely to border line cases. And even in our own state of Utah, I suspect there has been some confusion. I refer to the case of Staats v. Staats,63 Utah 470, 226 P. 677, cited in the opinion and to which I shall later allude.
But as the main opinion states, I think it is true that when the intent and purpose of the statute is taken into consideration the line between qualification and disqualification of witnesses sought to be drawn by the statute is much more easily ascertained. *Page 294 
I do not think the purpose of the statute is confined to the narrow one of attempting
"to guard against the temptation to give false testimony in regard to a transaction with the deceased person by the surviving party when such transaction is involved in a lawsuit and death has sealed the mouth of the other party."
Certainly its
"sole purpose is [not] to prevent the proving by false
testimony of claims against the estate of a deceased person." (Italics mine)
It is broader than that. The purpose is better expressed in the statement that the
"statute seeks to put the two parties upon terms of equality in regard to giving evidence of the transaction."
That certainly includes the more refined purpose of guarding against temptation to give false testimony but it also addresses itself to the situation that the living party has an advantage due to the fact that death had removed the one who was at the other end of the transaction and who might be the only one who could rebut the testimony of the survivor or correct, modify or qualify it. Nor at this time would I want to go on record as agreeing that the only matter as to which a witness is disqualified is not as the statute says:
"any matter of fact whatever" "equally within the knowledge of both the witness and such * * * deceased person" but only a "transaction with the deceased involved in the lawsuit" (italics mine)
if it is meant to imply that such transaction must have been one between the deceased and the allegedly disqualified witness.
I am inclined to think the disqualification is broader and applies, as was stated in the article above mentioned, to
"All statements and transactions [which] are within the disqualification if within the knowledge of both deceased and the surviving *Page 295 
person. As to `matter of fact whatever' it must be a fact or matter which in some way connects the deceased and the surviving witness. And it would seem that the knowledge must be derived from transactions between the survivor and the decedent." (Italics added)
I am not sure that the extent of disqualification of a witness is only as to a
"transaction with the deceased involved in the lawsuit, or to a statement made by deceased with reference to that transaction"
equally within the knowledge of both. The statute adds "or matter of fact whatever." (I think the word "of" was probably a misprint and that our statute when first passed was intended to read "matter or fact" for such is the wording of the then California statute similar except for the word "of" to Section 3877 of Utah Compiled Laws 1888.) Whether it only goes to such transactions or statements need not in this case be decided.
Particular situations as they come up should be measured along side of the statute and then decided. This statute is one that makes it wise to go no further in any case in laying down its application than is necessary. I think it unnecessary in this case to commit ourselves as to the nature and type of event which must be equally within the knowledge of deceased and surviving tendered witness. I, therefore, reserve that from my concurrence.
As to the other parts of the opinion I am in accord. I think it somewhat helpful to follow the procedure set forth in the article above referred to. The first step is to ascertain if the representative of an estate (whether it be guardian of an insane or incompetent person's estate, or executor or administrator of a deceased person's estate) or one who participated in a decedent's estate (whether as heir, legatee or devisee or as remote or direct grantee or assignee of such heir, legatee or devisee) is party in the civil action, suit or proceeding either as plaintiff or defendant. Having found such to be the case, the next step would be to ascertain whether the tendered witness was a party to the civil *Page 296 
action, suit or proceeding. If not, was he or she directly interested in the event thereof? What is a direct interest in the event thereof is itself sometimes a nice question which need not here detain us. If not a party or directly interested in the event of the suit, is such tendered witness one who stood in the line of succession either before (or perhaps after) one who is a party or directly interested in the event of the suit? That is to say, is the tendered witness one under or through whom a party or person directly interested in the event of the suit adversely tothe protector of the estate derived his title or interest or any part thereof? If all of these steps are ascertained affirmatively, the tendered witness is disqualified, as to certain matters the type or nature of which I do not think we need in this case discuss; because it is conceded that the matters which the allegedly disqualified witness in this case was permited to testify to, were within the statute as to subject matter if the witness was disqualified measured by the various tests above set out.
The central and starting point of the inquiry being whether one of the class to be protected, i.e. guardian, executor, administrator, heir, legatee, devisee, or assignee or grantee of any of them, is suing or defending, the scheme of the statute is clear. The party who opposes the protector of an estate or who opposes a person who has derived his interest therefrom in the suit whether defending or suing is disqualified as a witness as to facts and matters included in the statute. Likewise disqualified is a person directly interested in the event of the suit and persons from, through or under whom such party to the suit or person directly interested in the event thereof derived (or perhaps transmitted) directly or remotely his title or interest. And why? Essentially because the executor, administrator, guardian, heir, legatee, devisee or their grantees or assigns would be, in the civil action, suit or proceeding, defending the integrity of the estate which they represented or the interest which was derived from such estate against a witness whose evidence would tend to impugn or subtract from or disintegrate the estate. To again borrow from the article referred to: *Page 297 
"A rule of thumb which may not be of universal application but which is at least helpful is as follows: On one side is a person who is seeking to protect the integrity of the estate or to recover assets claimed to belong to it; on the other side is a person who seeks to subtract from the estate or resist recovery of claimed assets. The statute is for the benefit of the first side and operates against the opposing party. Therefore when one stands on the estate, affirms and acknowledges it for the support of his interest or claim whether that interest be derived directly or through heirs or others who took or claimed through the estate he can take advantage of the statute. But he whose claim depends upon subtracting from an estate or on establishing the fact that the property did not belong to or was not derived from the estate is made incompetent by the statute. Where parties all stand on the estate for their rights but the controversy is over their respective shares, as in will contests, the statute does not apply."
Naturally a party to the suit, whether plaintiff or defendant, or one directly interested in the event of the suit (or any person standing in line of succession before [or perhaps after] such party or person as to his interest or title) who was opposing the representative of the estate (or any participant in or from it) would be expected to give testimony against the dead owner of the estate which would tend to subtract or to destroy the integrity of such estate. Thus the implication is that the testimony would be adverse to the protector of the estate although the statute does not directly say so. And because he would be in an advantageous position as regards the one who was attempting to preserve the integrity of the estate respecting matters equally within his knowledge and that of the decedent in regard to which he was put on to testify, he would be disqualified as a witness as to such matters, at least if they were adverse. If he was to testify favorably the protector could call the witness.
Since a controversy within the frame-work of the estate involving participation or sharing therein does not tend to lessen or subtract from it, the statute does not apply to contests between heirs in will contests. But in this regard the case of Staats v. Staats, supra, is somewhat puzzling. In that case the plaintiff, son of decedent Charles B. Staats, *Page 298 
brought an action against his stepmother who was administratrix c.t.a. of his father's estate, claiming that he, the son, had been a partner in the father's contracting business. The brothers of the plaintiff sided with him against the widow and administratrix. But the action of the son was to subtract from the estate while the administratrix was attempting to preserve the estate, even though her reason for opposing the son and the other heirs who sided with him was that her share of the estate would be greater. This court nevertheless held that:
"This is not an assault upon the estate of the deceased, but is purely a controversy between the children, who, as a matter of course, are heirs of the deceased, and, in this instance, also his devisees, and the defendant, who is the widow of the deceased, and who refuses to abide by the provisions made for her in her husband's will."
Unless the court desired to discipline the widow for taking against her husband's will, it is difficult to see why she should not be considered at least for the purposes of the statute as an heir. It is also not clear how an action by a son claiming that part of the estate belonged to him as a partner is "purely" engaged in a controversy among heirs. The court in that case considered Mrs. Staats not acting as executor but, as the Chief Justice remarks, acting in her own right but even so she was acting as widow within the framework of the estate and the plaintiff son was making an assault upon the estate. It appears that the court was influenced by the fact that it was a contest between all the children on one side and a new second wife who became such late in the father's life. It would indeed have worked a hardship not to permit the son who claimed to be a partner of his father to testify as to transactions on which the partnership was founded and transactions and matters subsequent thereto showing the continuance over many years of that partnership but it is submitted that the opinion may illustrate the adage that hard cases make bad law. It appears to be technically wrong so far as correctly applying Section 104-49-2(3), U.C.A. 1943, is concerned. *Page 299 
In the above, it will be noted, we are dealing with proffered witnesses who were either parties to the suit adverse to the protection of the estate or adverse to participants in the estate or their assignees or grantees or proffered witnesses who were interested in the action adverse to such protection or participants or proffered witnesses who were in line of succession of such parties or interested persons adversing the estate or participants therein.
The statute does not deal with one who has no interest adverse to the estate or adverse to a participant therein or who is not directly interested in an outcome of the suit adverse to the protector or participant or who does not stand in line of succession with such adversely interested parties and therefore who does not oppose the protector or participant in an adverse capacity or interest. Hence, it would seem that if such proffered witness is one who has no interest adverse to the estate even though his testimony would be adverse, he is not barred. And a fortiori if he has an interest in the estate he could be a witness even though his testimony were adverse to the estate, at least as long as he did not at the same time have an interest adverse to the estate like one who is at one and the same time an heir and a creditor. A person who is a participant in the estate, such as an heir, may ordinarily testify adverse to the estate and in favor of the person adversing the estate. Such person was Sarah Keysor Kemp. *Page 300